PER CURIAM
In this original proceeding, we issued our rule to show cause why the relief requested in the petition should not be granted.
Respondents have determined not to contest the petition and have neither answered in writing, nor otherwise shown why the relief prayed for in the petition should not be granted.
The rule is made absolute. Respondents are directed to reinstate petitioner’s plea of not guilty by reason of insanity at the time of the alleged commission of the offense in case No. 66966, District Court in and for the Second Judicial District, State of Colorado, and to set the issue of petitioner’s legal sanity for trial. Respondents are prohibited, pending the trial of the petitioner on the sanity issue, from revoking petitioner’s bond and confining petitioner in jail solely for the reason that petitioner has entered the plea of not guilty by reason of insanity in this action.